         Case: 19-40262    Document: 00515458294 Page: 1 Date Filed: 06/19/2020
   Case 4:17-cr-00198-SDJ-KPJ Document 475 Filed 06/19/20 Page 1 of 4 PageID #: 2025




                  IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT
                                                 United States Court of Appeals
                                                          Fifth Circuit

                                         _______________________          FILED
                                                                      May 28, 2020
                                              No. 19-40262            Lyle W. Cayce
                                          Conference Calendar              Clerk
                                         _______________________

                                      D.C. Docket No. 4:17-CR-198-3


     UNITED STATES OF AMERICA,

                     Plaintiff - Appellee

     v.

     JOSE MARIA LOAIZA-GASPAR, also known as Chema,

                     Defendant - Appellant

                           Appeal from the United States District Court
                                for the Eastern District of Texas

     Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.

                                              JUDGMENT

             This cause was considered on the record on appeal and the briefs on file.

             It is ordered and adjudged that the appeal is dismissed as frivolous.




Certified as a true copy and issued
as the mandate on Jun 19, 2020
Attest:
Clerk, U.S. Court of Appeals, Fifth Circuit
      Case: 19-40262    Document: 00515458295 Page: 1 Date Filed: 06/19/2020
Case 4:17-cr-00198-SDJ-KPJ Document 475 Filed 06/19/20 Page 2 of 4 PageID #: 2026




             IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT
                                            United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                          May 28, 2020
                                      No. 19-40262                       Lyle W. Cayce
                                   Conference Calendar                        Clerk


  UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

  v.

  JOSE MARIA LOAIZA-GASPAR, also known as Chema,

                                                   Defendant-Appellant


                     Appeal from the United States District Court
                          for the Eastern District of Texas
                               USDC No. 4:17-CR-198-3


  Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
  PER CURIAM:*
         The attorney appointed to represent Jose Maria Loaiza-Gaspar has
  moved for leave to withdraw and has filed a brief in accordance with Anders v.
  California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
  Cir. 2011). Loaiza-Gaspar has filed a response. We have reviewed counsel’s
  brief and the relevant portions of the record reflected therein, as well as Loaiza-
  Gaspar’s response.       We concur with counsel’s assessment that the appeal


         * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
  be published and is not precedent except under the limited circumstances set forth in 5 TH
  CIR. R. 47.5.4.
      Case: 19-40262    Document: 00515458295 Page: 2 Date Filed: 06/19/2020
Case 4:17-cr-00198-SDJ-KPJ Document 475 Filed 06/19/20 Page 3 of 4 PageID #: 2027

                                  No. 19-40262

  presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
  motion for leave to withdraw is GRANTED, counsel is excused from further
  responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                       2
      Case: 19-40262    Document: 00515458298 Page: 1 Date Filed: 06/19/2020
Case 4:17-cr-00198-SDJ-KPJ Document 475 Filed 06/19/20 Page 4 of 4 PageID #: 2028




                     United States Court of Appeals
                                   FIFTH CIRCUIT
                                OFFICE OF THE CLERK
   LYLE W. CAYCE                                                TEL. 504-310-7700
   CLERK                                                     600 S. MAESTRI PLACE,
                                                                     Suite 115
                                                            NEW ORLEANS, LA 70130

                                June 19, 2020


  Mr. David O'Toole
  Eastern District of Texas, Sherman
  101 E. Pecan Street
  Federal Building
  Room 216
  Sherman, TX 75090-0000

         No. 19-40262    USA v. Jose Loaiza-Gaspar
                         USDC No. 4:17-CR-198-3


  Dear Mr. O'Toole,
  Enclosed is a copy of the judgment issued as the mandate and a
  copy of the court's opinion.


                                    Sincerely,
                                    LYLE W. CAYCE, Clerk


                                    By: _________________________
                                    Dawn M. Shulin, Deputy Clerk
                                    504-310-7658
  cc w/encl:
       Mr. Ernest Gonzalez
       Mr. Jose Maria Loaiza-Gaspar
       Mr. Bradley Elliot Visosky
